DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitation, 
“a flexible sleeve is arranged in the storage container, wherein the flexible sleeve has an opening at least on one side of the flexible sleeve” in claim 33 and 
“feeding the hot-melt adhesive relative to the storage container and in the direction towards the heating plate, wherein the two opposite side faces of the storage container are open, so that the hot-melt adhesive is brought into contact with the heating plate and there is formed melted hot- melt adhesive, which flows away on the heating plate, and wherein the hot-melt adhesive is pressed against the heating plate with a pressing pressure by means of the plunger, and the pressing pressure is preferably more than 7 bar” in claim 38. 
The closest prior arts are Henning (DE 3733029), Reifenberger (US PG PUB 2001/0009752), Slautterback (US PN 4,195,755). None of the prior arts teach a flexible sleeve arranged inside the storage container with an opening on the side of the flexible sleeve also pressing the hot melt adhesive against the heating plates at a pressure more than 7 bar. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 33-47 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754